Per Curiam.

If it were necessary, in a case like this, to make a ' personal demand, it would always be in the power of the party to elude a demand, and thus to avoid his responsibility. One who makes a contract to deliver specific articles on demand, should be always ready at his dwelling-house or place of business. A demand made upon him personally, for goods which he could not carry about him, would be liable to more reasonable objection than that in the case before us. Absence from the commonwealth, if such a demand *376as was made by the plaintiff would not otherwise be proper, fully justifies him in the course he took (2).

New trial ordered,


 [As to the distinction between money and cumbrous goods, see Co. Lit. 210, 211. —Bacon, Ab. Tender (C). —Shower, 150. —4 Leon. 46. —Com. Dig. Pl. 2. W. 28. —Barnes vs. Graham, 4 Cowen, 452. -Griffith vs. Mansell, Freeman, K. B. 94. —Harvey vs. Jackson, ib. 433. —Boothys’ case, 6 Coke, 30 a. —Ed.]